


110 HR 4676 IH: To amend the Harmonized Tariff Schedule of the United

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4676
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. McIntyre
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to remove the 100 percent tariff imposed on soups and broths from France
		  and Germany.
	
	
		1.Removal of 100 percent tariff
			 on soups and broths from France and Germany
			(a)In
			 generalSubchapter III of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 striking subheading 9903.02.41.
			(b)Conforming
			 amendmentsChapter 21 of such
			 Schedule is amended by striking footnote 1 to subheading 2104.10.00.
			(c)Effective
			 dateThe amendments made by
			 subsections (a) and (b) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
